Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/732,103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
 	Claims 19 and 20 correspond to copending claims 10 and 12, respectively, but these copending claims only depend from copending claim 1, not copending claim 17.  Since copending claim 1 and copending claim 17 are obvious variant of each other, it would have been obvious to one of ordinary skill in the art to include the limitations in copending claims 10 and 12 into copending claim 17 to perform the same functions as now recited in claims 19 and 20.  In other words, copending claims 1, 10, and 12 evidence that the limitations from copending claims 10 and 12 can be included into copending claim 17 and hence the motivation for combining.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boni et al. (2020/0301130).
 	Regarding claim 1, Boni discloses a micromachined mirror assembly for controlling optical directions in an optical sensing system, the micromachines mirror assembly comprising: 
a micro mirror (7, 15) suspended over a substrate (2, 11) by at least one beam (6, 30) mechanically coupled to the micro mirror; and 
at least one piezoelectric actuator (par. 19-20, and 46) mechanically coupled to the at least one beam and configured to drive the micro mirror via the at least one beam, 
wherein the at least one piezoelectric actuator is configured to drive the micro mirror to tilt along a first axis based on a first electrical signal received by the at least one piezoelectric actuator (see Fig. 2a, 2b, 4a, 4b, and 5).
	Regarding claim 2, Boni discloses the at least one beam comprises a first beam and a second beam, the first beam is mechanically coupled to one side of the micro mirror and the second beam is mechanically coupled to an opposite side of the micro mirror; and the at least one piezoelectric actuator is mechanically coupled to the first and second beams (see Fig 1 and 3).
	Regarding claim 3, Boni discloses the at least one piezoelectric actuator comprises first and second piezoelectric actuators; the first piezoelectric actuator is configured to receive the first electrical signal; and the second piezoelectric actuator is configured to receive a second electrical signal, wherein the first and second electrical signals have a same frequency (note par. 20, 23, 74).
	Regarding claim 4, Boni discloses the frequency of the first or second electrical signal is equal to a resonant frequency of the micro mirror (note par. 7-10, 22-23, and 73-74).
	Regarding claim 5, Boni discloses  the first and second electrical signals are different in at least one of amplitude or phase (par. 63, 68, 74-81).
	Regarding claim 6, Boni discloses the at least one piezoelectric actuator is rigidly coupled to at least one anchor (6a, 31); the at least one anchor is mechanically coupled to the at least one beam; and the at least one piezoelectric actuator is configured to drive the micro mirror by causing a displacement of the at least one anchor based on the first electrical signal (see Fig. 1 and 3).
Regarding claim 7, Boni discloses the at least one piezoelectric actuator and the at least one anchor are both disposed on the substrate (see Fig. 1 and 3).
Regarding claim 11, Boni discloses  the at least one piezoelectric actuator comprises a first set of piezoelectric actuators and a second set of piezoelectric actuators; the first set of piezoelectric actuators are configured to drive the micro mirror to tilt along the first axis; and the second set of piezoelectric actuators are configured to drive the micro mirror to tilt along a second axis (see Fig. 1 and 3).
Regarding claim 12, Boni discloses the first axis is perpendicular to the second axis (see Fig. 1 and 3).
Regarding claims 13-15, see similar rejections as set forth above.

Claim(s) 1-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Silva et al. (2012/0236379).
 	Regarding claim 1, da Silva discloses a micromachined mirror assembly for controlling optical directions in an optical sensing system, the micromachines mirror assembly comprising: 
a micro mirror (330) suspended over a substrate (310) by at least one beam (312) mechanically coupled to the micro mirror (330); and 
at least one piezoelectric actuator (322, 324, 326, 328) mechanically coupled to the at least one beam and configured to drive the micro mirror via the at least one beam, wherein the at least one piezoelectric actuator is configured to drive the micro mirror to tilt along a first axis based on a first electrical signal received by the at least one piezoelectric actuator (see Fig. 3a).
Regarding claim 2, da Silva discloses the at least one beam comprises a first beam and a second beam, the first beam is mechanically coupled to one side of the micro mirror and the second beam is mechanically coupled to an opposite side of the micro mirror; and the at least one piezoelectric actuator is mechanically coupled to the first and second beams (note elements 312, 322, and 324).
Regarding claim 3, da Silva discloses the at least one piezoelectric actuator comprises first and second piezoelectric actuators; the first piezoelectric actuator is configured to receive the first electrical signal; and the second piezoelectric actuator is configured to receive a second electrical signal, wherein the first and second electrical signals have a same frequency (par. 42).
Regarding claim 4, da Silva discloses the frequency of the first or second electrical signal is equal to a resonant frequency of the micro mirror (note par. 32).
Regarding claim 5, da Silva discloses the first and second electrical signals are different in at least one of amplitude or phase (par. 42).
Regarding claim 6, da Silva discloses the at least one piezoelectric actuator is rigidly coupled to at least one anchor (note the space in between elements 322 and 424); the at least one anchor is mechanically coupled to the at least one beam (312); and the at least one piezoelectric actuator is configured to drive the micro mirror by causing a displacement of the at least one anchor based on the first electrical signal (note par. 42).
Regarding claim 7, da Silva discloses the at least one piezoelectric actuator and the at least one anchor are both disposed on the substrate (310).
Regarding claim 8, da Silva discloses a position sensor configured to detect a position of the micro mirror (344).
Regarding claim 11, da Silva discloses the at least one piezoelectric actuator comprises a first set of piezoelectric actuators and a second set of piezoelectric actuators; the first set of piezoelectric actuators are configured to drive the micro mirror to tilt along the first axis; and the second set of piezoelectric actuators are configured to drive the micro mirror to tilt along a second axis (note actuators 322, 324, 326, and 328).
Regarding claim 12, da Silva discloses the first axis is perpendicular to the second axis (note axis 312 and axis 314).
Regarding claims 13-15, see similar rejections as set forth above.
Regarding claims 17-20, da Silva further discloses a transmitter (120) configured to emit optical signals in a plurality of directions; and a receiver (160) configured to detect reflected optical signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (2012/0236379) in view of Behin et al. (2001/0051014).
Regarding claim 9, da Silva does not disclose that the position sensor comprises a comb structure, the comb structure comprising a plurality of teeth interleaved with a corresponding plurality of teeth on the micro mirror.  Behin, from the similar field of endeavor, teaches such position sensor.  In Figure 3, Behin shows a position sensor (par. 35) using comb fingers 20 and 22.  Since the position sensor 344 in da Silva can be any known position sensor and knowing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Behin into da Silva to perform the well known functions as claimed.  
Regarding claim 10, Behin discloses the position sensor comprises a stator (22) attached to the at least one piezoelectric actuator (par. 43).
Regarding claim 16, see rejections to claims 9 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422